Exhibit 10.5


Bigelow Income Properties, LLC
4801 Main, Suite 1000
Kansas City, Missouri 64112
 


 
May 06, 2011






Mayer Hoffman McCann PC
11440 Tomahawk Creek Parkway
Leawood, Kansas 66211




We are providing this letter In connection with your review of the Interim
financial information of Bigelow Income Properties, LLC as of March 31, 2011 and
for the period then ended (interim financial information) for the purpose of
expressing limited assurance that there are no material modifications that
should be made to the statements in order for them to be in conformity with
generally accepted accounting principles. We confirm that we are responsible for
the fair presentation of the interim financial information In conformity with
generally accepted accounting principles. We are also responsible for
establishing and maintaining effective internal control over financial
reporting.


Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person using the information would be changed or influenced by the omission or
misstatement.


We confirm, to the best of our knowledge and belief, as of May 06, 2011, the
following representations made to you during your review.


1)           The interim financial Information referred to above has been
prepared and presented In conformity withaccounting principles generally
accepted In the United States applicable to interim financial informationand
with the instructions to Form 10-Q and Article 8 of Regulation S-X. The interim
financial information has been prepared on a basis consistent with prior interim
periods and years and includes all disclosures necessary and required to be
included by the laws and regulations to which the Company is subject.


2)           We have designed our Internal control over financial reporting to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of interim financial Information for external purposes in
accordance with generally accepted accounting principles.


3)           We have made available to you all


a)          Financial records and related data.


b)          Minutes of the meetings of stockholders, directors, and committees
of directors, or summaries of actions of recent meetings for which minutes have
not been prepared.


4)           There have been no communications from the SEC or other regulatory
agencies concerning noncompliance with, or deficiencies In, financial reporting
practices.


5)           There are no material transactions that have not been properly
recorded in the accounting records underlying the interim financial information.


6)           We acknowledge our responsibility for the design and implementation
of programs and controls to prevent and detect fraud.

 
 

--------------------------------------------------------------------------------

 

7)           We have no knowledge of any fraud or suspected fraud affecting the
entity involving management; employees who have significant roles in internal
control over financial reporting; or others where the fraud couldhave a material
effect on the interim financial Information.


8)           We have no knowledge of any allegations of fraud or suspected fraud
affecting the Company received in communications from employees, former
employees, analysts, regulators, short sellers, or others.


9)           We have no plans or intentions that may materially affect the
carrying value or classification of assets and liabilities.


10)           There are no material losses (such as from obsolete inventory or
purchase or sales commitments) that have not been properly accrued or disclosed
in the financial statements.


11)           There are no:


a)           Violations or possible violations of laws or regulations whose
effects should be considered for disclosure in the interim financial information
or as a basis for recording a loss contingency.


b)           Unasserted claims or assessments that our lawyer has advised us are
probable of assertion that must
be disclosed in accordance with FASB ASC 450 (formerly Statement of Financial
Accounting Standards No. 5).


c)           Other material liabilities or gain or loss contingencies that are
required to be accrued or disclosed by
FASB ASC 450 (formerly FASB Statement of Financial Accounting Standards No. 5).


12)           The Company has appropriately reconciled its general ledger
accounts to their related supporting information.  All reconciling Items
considered to be material were identified and included on the reconciliations
and were appropriately adjusted in the interim financial information.


13)           The Company has satisfactory title of all owned assets, and there
are no liens or encumbrances on such assets nor has any asset been pledged as
collateral except as made known to you.


14)           We have complied with all aspects of contractual agreements that
would have a material effect on the interim financial information in the event
of noncompliance.


15)           The following have been properly recorded or disclosed in the
interim financial information:


a)           Related party transactions and related accounts receivable or
payable, including sales, purchases, loans, transfers, leasing arrangements, and
guarantees.


b)           Guarantees, whether written or oral, under which the company is
contingently liable.


c)           Significant estimates and material concentrations known to
management that are required to be disclosed in accordance with FASB ASC 275
(formerly AICPA Statement of Position 94-6, Disclosure of Certain Significant
Risks and Uncertainties).


16)           No events have occurred subsequent to the balance sheet date and
through the date of this letter that would require adjustment to, or disclosure
in, the interim financial information.


17)           We have responded fully and truthfully to all inquiries made to us
by you during your review.




Signature: /s/ Charles Christian
Kirley                                                                                                
Charles Christian Kirley, Sole Member-Manager




Signature: /s/ Ed
Place                                                                                     
Ed Place, Director